COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Roy Edgar Wesley v. The State of Texas

Appellate case number:     01-11-00448-CR

Trial court case number: 1272842

Trial court:               182nd District Court of Harris County

        Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous and a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738,
744, 87 S. Ct. 1396, 1400 (1967).

        The motion, which purports to be filed by appellant as opposed to appointed counsel,
does not comply with the requirements of Texas Rule of Appellate Procedure 6.5(a), (b). The
motion is therefore denied. Appointed counsel is ordered to file with the Clerk of this Court
within ten days of the date of this order both (1) a motion to withdraw that complies with Texas
Rules of Appellate Procedure 6.5, 9, and 10 and (2) an amended brief that contains a proper Rule
9.5 certificate of service demonstrating service on both appellant and the State.


Judge’s signature: /s/ Justice Jim Sharp Jr.
                   Acting individually



Date: July 30, 2012